Title: From James Madison to Epaphroditus Champion, 17 January 1809
From: Madison, James
To: Champion, Epaphroditus



Sir.
Dept. of State, Jany: 17. 1809.

I have the honor to inform you, in answer to your enquiries, that a statement of the case of the Brig Matilda, was sent by this Department, some time ago to the Minister Plenipotentiary of the United States at London, with a request to him to have it submitted to the Government of Sweden, thro’ its Representative in London.  This was accordingly done.  From information, since received, it appears that the Government of Sweden had determined to suspend its decision on the case ’till it should be made acquainted with all the circumstances of it, in an Official Report that was expected from the Island of St. Bartholomews, on the subject.  When the result is known it will be communicated to the persons interrested, in Connecticut.  I am &c.

James Madison.

